5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
                3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

        (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                    )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                   )257+(6,;7+&,5&8,7
                     BBBBBBBBBBBBBBBBB


 &+$57(5 72:16+,3 2)             ;
 086.(*21                        
          3ODLQWLII$SSHOODQW    
                                     1R
                                  
           Y                      !
                                  
                                  
 &,7< 2) 086.(*21                
          'HIHQGDQW$SSHOOHH 
                                  
                                 1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
  IRUWKH:HVWHUQ'LVWULFWRI0LFKLJDQDW*UDQG5DSLGV
 1R²5REHUW+ROPHV%HOO&KLHI'LVWULFW-XGJH
                       $UJXHG0D\
            'HFLGHGDQG)LOHG6HSWHPEHU
           %HIRUH6,/(5DQG&/$&LUFXLW-XGJHV
               2%(5'25)(5'LVWULFW-XGJH




    
     7KH +RQRUDEOH /RXLV ) 2EHUGRUIHU 8QLWHG 6WDWHV 'LVWULFW -XGJH IRU
WKH 'LVWULFW RI &ROXPELD VLWWLQJ E\ GHVLJQDWLRQ



                                    
     &KDUWHU7RZQVKLSRI0XVNHJRQ                    1R
      Y&LW\RI0XVNHJRQ

                      BBBBBBBBBBBBBBBBB
                           &2816(/
$5*8('  3KLOLS $ *UDVKRII -U 9$5180
5,''(5,1* 6&+0,'7 	 +2:/(77 *UDQG 5DSLGV
0LFKLJDQ IRU $SSHOODQW  * 7KRPDV -RKQVRQ
3$50(17(5 2¶722/( 0XVNHJRQ 0LFKLJDQ IRU
$SSHOOHH21%5,()3KLOLS$*UDVKRII-U9$5180
5,''(5,1* 6&+0,'7 	 +2:/(77 *UDQG 5DSLGV
0LFKLJDQ IRU $SSHOODQW  * 7KRPDV -RKQVRQ
3$50(17(5 2¶722/( 0XVNHJRQ 0LFKLJDQ IRU
$SSHOOHH
  &/$ - GHOLYHUHG WKH RSLQLRQ RI WKH FRXUW LQ ZKLFK
2%(5'25)(5 ' - MRLQHG  6,/(5 - SS 
GHOLYHUHGDVHSDUDWHRSLQLRQFRQFXUULQJLQSDUWDQGGLVVHQWLQJ
LQSDUW
                      BBBBBBBBBBBBBBBBB
                          23,1,21
                      BBBBBBBBBBBBBBBBB
  &/$ &LUFXLW -XGJH  Plaintiff, Charter Township of
Muskegon, appeals from the district court’s order entered on
November 13, 2000, denying its motion for relief from
judgment under Federal Rule of Civil Procedure 60(b)(5), and
sua sponte dismissing in its entirety this action brought
against Defendant, the City of Muskegon, for lack of subject
matter jurisdiction. For the reasons set forth below, ZH
5(9(56(WKHGLVWULFWFRXUW¶VRUGHUDVWRWKHODFNRIVXEMHFW
PDWWHU MXULVGLFWLRQ DQG 5(0$1' WKH FDVH WR WKH GLVWULFW
FRXUW IRU D KHDULQJ RQ WKH PHULWV RI 3ODLQWLII¶V 5XOH E
PRWLRQ
                       %$&.*5281'
   In 1958, the Charter Township of Muskegon, Michigan
("the Township") issued revenue bonds to finance the
    &KDUWHU7RZQVKLSRI0XVNHJRQ                  1R      1R             &KDUWHU7RZQVKLSRI0XVNHJRQ          
      Y&LW\RI0XVNHJRQ                                                                              Y&LW\RI0XVNHJRQ

UHPDQGIRUVXFKDKHDULQJ7KH7RZQVKLSGRHVQRWH[SODLQ            construction of the Muskegon Township Water Distribution
ZKDW HYLGHQFH LW ZRXOG XVH WR UHIXWH DQ\ RI WKH SUHYLRXV   System No. 2. The Township went into default, and in 1964,
GHWHUPLQDWLRQVE\WKHFRXUW7KHUHIRUH,ZRXOGILQGWKDWWKH       certain out-of-state bondholders filed a diversity action in the
GLVWULFWFRXUWKDVPDGHLWVUXOLQJXQGHU5XOHEDQGWKDWLW      United States District Court for the Western District of
GLGQRWDEXVHLWVGLVFUHWLRQLQGHQ\LQJWKHUHOLHIUHTXHVWHG        Michigan in order to protect their interests. The case was
7KXV,ZRXOGDIILUPWKHDOWHUQDWLYHGHFLVLRQE\WKHGLVWULFW        docketed as No. 4731. Both the Township and the City of
FRXUW,QP\RSLQLRQVXFKDUHVXOWGRHVQRWFRQWUDGLFWWKH         Muskegon, Michigan ("the City") were named as defendants.
GHFLVLRQLQ5RJHUV
                                                                       A trial was held in 1969. Excerpts from the proceedings
                                                                     over which District Judge W. Wallace Kent presided
                                                                     indicated that the parties were seeking to reach a settlement
                                                                     and that it was "understood that the decree [settlement] may
                                                                     include a provision that upon retirement of all the bonds and
                                                                     upon payment of all the bonds and upon payment of all the
                                                                     other obligations of the Township system, that the Township
                                                                     system will then become merged into and become part of the
                                                                     water system of the City of Muskegon." (J.A. at 78-79.)
                                                                     Significant to the matter at hand, the excerpts from the
                                                                     proceedings also indicate that the following colloquy took
                                                                     place:
                                                                       THE COURT: Mr. Frederick, did you have something
                                                                                  to say?
                                                                       FREDERICK: Sir, going back to your last statement on
                                                                                  the City’s assumption of the ownership
                                                                                  of the system, should we have the words,
                                                                                  "existing bond issue."
                                                                       THE COURT: Yes, existing bond issue.
                                                                       FREDERICK: There may be more issued in the future,
                                                                                  and this could go on for ever and ever.
                                                                       THE COURT: Everything as to the bond issue,
                                                                                  reference is made to that which is the
                                                                                  subject of the lawsuit and no other bond
                                                                                  issue. And no obligations except those
                                                                                  required in order to remedy the default,
      &KDUWHU7RZQVKLSRI0XVNHJRQ                1R   1R               &KDUWHU7RZQVKLSRI0XVNHJRQ              
       Y&LW\RI0XVNHJRQ                                                                           Y&LW\RI0XVNHJRQ

                    except as the income of the  well, no, I     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    think we can leave it right there, because
                    from then on you are the operators. So         &21&855,1*,13$57',66(17,1*,13$57
                    when those obligations are liquidated,        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    then the system becomes part of the City
                    system. It is merged into it.                  6,/(5&LUFXLW-XGJHFRQFXUULQJLQSDUWDQGGLVVHQWLQJLQ
                                                                 SDUW  , FRQFXU ZLWK WKH FRQFOXVLRQ DQG UHDVRQLQJ RI WKH
    KNUDSON:          Okay, they take over the assets and        PDMRULW\RSLQLRQRQZKHWKHUWKHGLVWULFWFRXUWKDGMXULVGLFWLRQ
                      liabilities.                               ,Q VKRUW , DJUHH WKDW WKHUH ZDV MXULVGLFWLRQ WR FRQVLGHU WKH
                                                                 PRWLRQXQGHU)HG5&LY3E+RZHYHU,GLVVHQW
    THE COURT:        Liabilities and everything; it all         IURP WKH GHFLVLRQ WKDW WKH PDWWHU VKRXOG EH UHPDQGHG IRU
                      becomes part of the City system.           IXUWKHUSURFHHGLQJV
(J.A. at 79.)                                                       $GPLWWHGO\5RJHUVY6WUDWWRQ,QGXVWULHV,QF)G
                                                                 WK&LUVWDWHVWKDW³LIDFRXUWGRHVQRWKDYH
  On June 15, 1972, judgment was entered by Judge Kent.          MXULVGLFWLRQLSVRIDFWRLWFDQQRWDGGUHVVWKHPHULWVRIDFDVH´
The judgment, which provided a method for ensuring that the      +RZHYHUZHQRZKROGWKDWWKHGLVWULFWFRXUWKDGMXULVGLFWLRQ
bonds would be paid, resulted from efforts by the Township       LQWKHFDVH7KHFRXUWPDGHDQDOWHUQDWLYHUXOLQJFDOOHGGLFWD
and the City to reach a settlement. The judgment ordered the     E\WKHPDMRULW\RSLQLRQWKDWLIMXULVGLFWLRQZHUHSUHVHQWWKHQ
City to assume operation of the water system in the capacity     LWZRXOGVWLOOGHQ\WKHPRWLRQWRUHOLHYHWKH7RZQVKLSIURPD
of trustee and to loan sufficient funds to the water system to   ILQDOMXGJPHQW
cure any default in its bonded obligations. Paragraphs 7 and
12 of the judgment are relevant to this case and provide,           7KHGLVWULFWFRXUWVHWRXWYDOLGUHDVRQVZK\LWZRXOGGHQ\
respectively, that                                               WKH PRWLRQ  )LUVW  WKH DUJXPHQW E\ WKH 7RZQVKLS WKDW LWV
                                                                 ILQDQFLDOKHDOWKKDGFKDQJHGWRVXFKDGHJUHHWKDWWKH
       [t]he rates and charges of the township customers shall   FRQVHQW MXGJPHQW VKRXOG EH VHW DVLGH ZDV LQVXIILFLHQW WR
    become uniform with the rates and charges throughout         UHYHUVHWKHLQWHQWRIWKHMXGJPHQW,WIRXQGQRLQHTXLW\LQWKH
    the City when all the outstanding bonds have been fully      WUDQVIHURIWKHZDWHUV\VWHPWRWKH&LW\0RUHRYHUWKHGLVWULFW
    paid for the existing bond issue and the City has been       FRXUW GHFLGHG WKDW WKH 7RZQVKLS KDG QRW ILOHG LWV PRWLRQ
    fully reimbursed of any monies it may have obliged to        ZLWKLQDUHDVRQDEOHWLPHEHFDXVHWKH\HDUGHOD\LQILOLQJ
    loan to the Muskegon Township Water Distribution             WKHPRWLRQZDVZHOOEH\RQGWKHWLPHOLPLWDWLRQFRQWHPSODWHG
    System No. 2.                                                E\5XOHE,WFRQFOXGHGWKDWWKH&LW\ZRXOGEHH[WUHPHO\
                               ***                               SUHMXGLFHGLIWKHFRXUWUHYLVLWHGWKHPDWWHUDIWHUWKH&LW\KDG
       The City’s trusteeship and its obligation to maintain     UHOLHG XSRQ WKH MXGJPHQW IRU DOPRVW  \HDUV DEVHQW DQ\
    books and records shall continue until all existing bond     FKDOOHQJHE\WKH7RZQVKLS
    and other obligations of the System, including
    obligations due the City, are paid in full, at which time       $OWKRXJKWKH7RZQVKLSZDQWVWKHPDWWHUWREHUHPDQGHG
    title to the said Muskegon Township Water Distribution       IRU D KHDULQJ RQ WKH PHULWV RI WKH PRWLRQ WKH FRXUW KDV
    System No. 2 and any future extensions thereto shall vest    DOUHDG\PDGHLWVUXOLQJ,WZRXOGEHDQH[HUFLVHLQIXWLOLW\WR
    &KDUWHU7RZQVKLSRI0XVNHJRQ                 1R      1R             &KDUWHU7RZQVKLSRI0XVNHJRQ           
      Y&LW\RI0XVNHJRQ                                                                             Y&LW\RI0XVNHJRQ

prevent suit in federal court against municipal subdivisions of       in the City of Muskegon and shall be merged into the
a state, as is the case here. See Lawson v. Shelby County,            City Water System. Rates and charges shall thereafter be
Tenn., 211 F.3d 331, 335 (6th Cir. 2000).                             uniform throughout the City and Township except where
                                                                      a differential is justified as hereinbefore provided.
   Having concluded that the district court erred in finding
that it did not have jurisdiction to hear the Township’s motion     (J.A. at 77-78; emphasis added.)
brought under Rule 60(b)(5), the question becomes whether
to consider district court’s ruling, albeit made in dicta, that       The City made its final payment on the 1958 bonds in May
the Township would not have prevailed with its motion in any        of 1998. At that point, all debts and obligations existing in
event, or whether to send the matter back to the district court     1972 were paid in full, and according to the City, it
with instructions for the court to hold a hearing on the motion.    automatically acquired title to the system at that time. In a
The Township contends that the district court inappropriately       June 30, 1998, letter from the City to the Township, the
addressed the merits of the case after ruling that it did not       parties attempted to negotiate a new water service agreement.
have jurisdiction to hear the matter, particularly without          In the interim, the arrangement that was in place prior to the
hearing any evidence on the merits of the motion. The               last bond payment by the City was continued. Then, on
Township relies upon Rogers v. Stratton Industries, Inc., 798       August 29, 2000, after no agreement could be reached, the
F.2d 913, 917 (6th Cir. 1986), wherein this Court held that "if     City gave notice to the Township that effective September 29,
a court does not have jurisdiction, ipso facto, it cannot address   2000, it would assume ownership and operation of the water
the merits of a case." We agree with the Township, and              system in accordance with the 1972 judgment. The Township
therefore find that the Township should be heard before the         responded by filing a Rule 60(b) motion in district court
district court adjudicates the motion.                              under the 1972 case number to enjoin the City from assuming
                                                                    ownership. The motion was, however, docketed by the clerk
                       CONCLUSION                                   as a new case and given a new case number.
  For the above stated reasons, the district court’s order             On October 4, 2000, a hearing was held by the district
dismissing Plaintiff’s claim is REVERSED and the case is            court, Judge Bell, presiding, regarding the Township’s request
REMANDED with instructions for the court to hold a                  for injunctive relief. The court sua sponte expressed concern
hearing on the merits of Plaintiff’s Rule 60(b) motion.             regarding its jurisdiction given that the out-of-state
                                                                    bondholders were no longer parties to the action, and neither
                                                                    diversity jurisdiction nor federal question jurisdiction
                                                                    appeared to be present. The court instructed the parties to
                                                                    brief the issue, and took the matter under advisement.
                                                                    Thereafter, on November 9, 2000, the district court entered an
                                                                    opinion and an order wherein the court ruled "that the prior
                                                                    judgment vesting title of the Muskegon Township Water
                                                                    Distribution System must stand," that it did not have "subject
                                                                    matter jurisdiction over the present controversy of rate setting,
                                                                    and [that] the parties should seek redress in the appropriate
                                                                    state forum on those issues." (J.A. at 76-87.)
      &KDUWHU7RZQVKLSRI0XVNHJRQ                1R   1R             &KDUWHU7RZQVKLSRI0XVNHJRQ         
       Y&LW\RI0XVNHJRQ                                                                         Y&LW\RI0XVNHJRQ

   In dicta, the district court determined that even if it did   280 F.3d at 271 ("This court has held that ‘[t]he definitional
have jurisdiction over the matter, it would deny the Township    limitation in subsection (5) is significant in that it empowers
the relief that it was seeking. The court began by noting that   a court to modify a judgment only if it is ‘prospective,’ or
the Township was seeking to revisit the 1972 judgment under      ‘executory.’").
Federal Rule Civil Procedure 60(b)(5), which allows a court
to relieve a party from a final judgment when "‘the judgment       The district court viewed this action as completely divorced
has been satisfied, released, or discharged, or . . . it is no   from the original suit, finding that it lacked jurisdiction
longer equitable that the judgment should have prospective       because the parties were not diverse and no federal question
application.’" (J.A. at 83.) The court noted that any motion     was involved. The court relied on Evans v. City of Chicago,
brought under this Rule "‘must be made within a reasonable       10 F.3d 474 (1993), to illustrate why it could not exercise
time,’" and that the Township’s motion some twenty-eight         continuing jurisdiction over the matter. The district court’s
years after judgment was entered was not within a reasonable     reliance on Evans is misplaced.
time, nor did the judgment rise to the level of inequity
necessary for the court to revisit it. (J.A. at 83-84.) The         In Evans, the court reasoned that "the district court’s
district court opined that                                       authority to adopt a consent decree comes only from the
                                                                 statute which the decree is intended to enforce, not from the
       [t]he Township seems to want to have its cake and eat     parties’ consent to the decree." Id. at 478. (internal quotation
    it, too. Having struck a bargain with the City in 1972 to    marks and citation omitted). Because the federal law upon
    save the Township from financial default, it now wishes      which the original injunction was based had changed, the
    to retain the City’s benefit of the bargain. In dismissing   original injunction had no force and there was no reason for
    the current case, this Court allows the Township to          the federal court to continue enforcement of the consent
    pursue its aims in the appropriate forum  the courts of     decree. See id.; see also Sweeton v. Brown, Jr., 27 F.3d 1162,
    the State of Michigan, while at the same time ruling that    1166 (6th Cir. 1994) ("As in Evans, there is no federal interest
    the 1972 judgment stands.                                    here. Injunctions may be modified ‘when the statutory or
                                                                 decisional law has changed to make legal what the decree was
                              ***                                designed to prevent.’ Here, the decisional law has changed so
                                                                 that the enjoined behavior, which once might have been a
       A court should engage in post-judgment consideration      violation of federal law, is no longer a matter of federal law
    of the equities of the judgment "only under                  at all.") (quoting Rufo v. Inmates of Suffolk County Jail, 502
    circumstances when the judgment involves prospective         U.S. 367 (1992)). In other words, in Evans, the court found
    obligations and effects requiring ongoing court              that it could not monitor a consent decree because the law
    supervision or execution." The judgment in this case         upon which the decree was based had changed, leaving
    does not involve prospective obligations, nor does it        nothing to monitor. That is not the case here. Finally, the
    require ongoing court supervision. The judgment was          district court’s reliance on Pennhurst State School & Hospital
    fully executed in 1998 when the original bondholders         v. Halderman, 465 U.S. 89 (1984) is misplaced inasmuch as
    were repaid, and title to the water system vested in the     in Pennhurst the Supreme Court held that the Eleventh
    City. Further arbitration contemplated by the judgment       Amendment prohibits a federal court from ordering state
    concerning rates can be done through the appropriate         officials to conform their conduct to state law; however, it is
    state forum.                                                 well established that the Eleventh Amendment does not
   &KDUWHU7RZQVKLSRI0XVNHJRQ                 1R     1R             &KDUWHU7RZQVKLSRI0XVNHJRQ           
     Y&LW\RI0XVNHJRQ                                                                            Y&LW\RI0XVNHJRQ

  the district court had jurisdiction when the suit was filed,    (J.A. at 85-87 (citation omitted).)
  it has jurisdiction to entertain a Rule 60(b) motion. This
  jurisdiction is not divested by subsequent events."               The Township filed the instant appeal from the district
                                                                  court’s order, and also moved before this Court for injunctive
    However, the district court may need independent              relief pending appeal. In so moving, the Township requested
  jurisdictional grounds if it does anything more than            that the City be enjoined from: (1) taking any action to
  relieve a party from a judgment already rendered and            assume or exert ownership of Township Water Distribution
  entered. The jurisdiction available for a Rule 60               System No. 2, including setting water rates for Township
  proceeding will not suffice for anything more than relief       residents; (2) taking control of the assets of the system;
  from the judgment, because Rule 60 does not authorize           (3) making any decisions associated with connections and
  a court to grant any affirmative relief.                        expansions to the system without the Township’s approval;
                                                                  (4) taking any action that would affect the Township’s rights
12 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE               in the system including retiring the remaining outstanding
§ 60.61 (3d ed. 1997) (footnote omitted).                         obligations of the system; and (5) violating any other term of
                                                                  the 1972 judgment. In an order filed on January 26, 2001,
   It therefore appears by reading Moore’s Federal Practice       this Court denied the Township’s motion for an injunction
in connection with the above jurisprudence that so long as the    pending appeal, finding that the four-factor test used to
Rule 60 claim is one which seeks relief from judgment, it is      determine whether an injunction should issue did not weigh
not considered an independent claim, and the district court       in favor of the Township’s request.
has continuing jurisdiction; however, even where an
"independent action" is concerned, so long as the original          The Township’s appeal is now before the Court, wherein
case was brought before the district court and does not seek      the Township argues that the sole issue on appeal is whether
"reopening of the dismissed suit," jurisdiction is present.       the district court erred in finding that it lacked subject matter
                                                                  jurisdiction over the Township’s case. The Township
  C. Application to the Matter at Hand                            contends that because the district court held that it lacked
                                                                  jurisdiction to hear the matter, the court improperly ruled,
   In this case, the Township filed what it thought to be a       albeit in dicta, upon the merits of the Township’s request for
motion under Rule 60(b)(5) seeking to enjoin the City from        relief from judgment. As a result, the Township urges this
allegedly violating the terms of the 1972 judgment and for        Court to reverse the district court’s decision holding that it
other relief such as preventing the City from taking ownership    lacked subject matter jurisdiction, and remand the case for a
of the water distribution system and setting water rates. The     hearing on the Township’s claim for relief from judgment
1972 judgment, pursuant to paragraphs seven and twelve as         under Rule 60(b).
noted above, clearly provided the terms as to when ownership
of the water system would be vested with the City. As a                                   DISCUSSION
result, the district court erred in finding that the Township’s
motion was anything other than a motion for relief from             We review a district court’s decision regarding subject
judgment under Rule 60(b) for which it had continuing             matter jurisdiction de novo. See Green v. Ameritech, 200
jurisdiction. See 12 JAMES WM. MOORE ET AL., MOORE’S              F.3d 967, 972 (6th Cir. 2000). We review a district court’s
FEDERAL PRACTICE § 60.61 (3d ed. 1997); see also Coltec,          decision on a Rule 60(b) motion for an abuse of discretion.
     &KDUWHU7RZQVKLSRI0XVNHJRQ                  1R      1R            &KDUWHU7RZQVKLSRI0XVNHJRQ        
      Y&LW\RI0XVNHJRQ                                                                             Y&LW\RI0XVNHJRQ

See Futernick v. Sumpter Township, 207 F.3d 305, 313 (6th            Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 244
Cir. 2000).                                                          (1944)).
    A. District Court’s Opinion                                        Indeed, as Moore’s Federal Practice states:
  The district court recognized that for purposes of federal              An independent action to set aside a judgment needs,
court jurisdiction, diversity of citizenship is determined at the      because it is "independent," its own jurisdictional basis.
time that the action is commenced, and that subsequent                 However, this is usually not a problem when the action
changes in citizenship cannot serve to divest the court’s              is filed in the same court that rendered the judgment.
jurisdiction over the matter. Despite this rule of law, the            According to the 1884 United States Supreme Court
district court found that it did not have jurisdiction over the        decision in Pacific RR of Missouri v. Missouri Pacific
matter at hand because it viewed the Township’s actions here           Ry. Co., when an independent action for relief from the
as "a new suit." The court noted the two parties present in            judgment is brought in the same court that rendered the
this suit were the non-diverse defendants in the original suit,        judgment, the rendering court has "ancillary jurisdiction"
and that the subject matter of the instant claim was different         to entertain the action. According to the Court, this
from that in the original suit inasmuch as the original suit           "ancillary jurisdiction" is broad enough so that, even
involved the protection of the bondholder’s rights while the           when the original basis for federal jurisdiction no longer
matter at hand involves the ownership of the water system.             exists, such as when diversity has been destroyed or the
                                                                       issue to be litigated in no longer a federal question, the
   In finding that it did not have subject matter jurisdiction         district court that rendered the judgment maintains
over the matter, the district court first considered the               jurisdiction to hear an action to set that judgment aside.
Township’s claim that under the terms of the 1972 judgment,            Modern courts have generally accepted this ruling
title to the water system would not vest in the City until all         without question. Even the United States Supreme
financial obligations incurred in the course of managing the           Court, in ruling that courts that render judgments of
system were paid, including the debt incurred as a result of           dismissal do not have "ancillary" jurisdiction to enforce
the 1994 extension. After examining paragraphs seven and               any settlement agreement that prompted the dismissal,
twelve of the 1972 judgment, and after considering the                 has taken care to note that a different rule, a rule that
parties’ colloquies with Judge Kent, the district court found          jurisdiction does exist, applies when the only relief that
it "clear that the intent of the Court and the parties was that at     the parties seek is "reopening of the dismissed suit."
the date the original bonds were paid off, the entire system,
including any new bond obligations, would transfer to the            12 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE
City." According to the district court, given the fact that the      § 60.84[1][a] (3d ed. 1997) (footnotes omitted).
judgment was self-executing, title to the water system had
vested in the City and was not open to further discussion.             In this regard, Moore’s Federal Practice also states:
  The district court therefore concluded that because the                It has been long established that no independent
Township’s request for relief was, in effect, a new action in          federal jurisdictional basis is needed to support a Rule
which neither diversity jurisdiction nor federal question              60(b) motion proceeding. A Rule 60(b) motion is
                                                                       considered a continuation of the original proceeding. "If
    &KDUWHU7RZQVKLSRI0XVNHJRQ                 1R   1R             &KDUWHU7RZQVKLSRI0XVNHJRQ              
      Y&LW\RI0XVNHJRQ                                                                          Y&LW\RI0XVNHJRQ

    When the matter reached this Court, we rejected the          jurisdiction was present, subject matter jurisdiction was
  contention that the federal courts had no jurisdiction over    lacking. Specifically, the court opined:
  the bill because the plaintiff and several of the defendants
  were from the same State. We first noted that there was             It is true, as the Township points out, that diversity
  no question as to the court’s jurisdiction over the              jurisdiction is determined at the time the action is
  underlying suit, and then said:                                  commenced, and that subsequent changes in state
                                                                   citizenship will not affect the diversity of that action.
     "On the question of jurisdiction the [subsequent] suit        Here, however, the Township has filed what can only be
     may be regarded as ancillary to the [prior] suit, so          called a new action. Two of the original parties are in the
     that the relief asked may be granted by the court             present suit, but they were non-diverse defendants in the
     which made the decree in that suit, without regard to         original suit. The subject matter is different as well. In
     the citizenship of the present parties. . . . The bill,       the original suit, the issue was the protection of the rights
     though an original bill in the chancery sense of the          of the bondholders. The ownership of the water system
     word, is a continuation of the former suit, on the            was only ancillary to that. Here, the Township is
     question of the jurisdiction of the Circuit Court."           bringing suit making the ownership of the water system
                                                                   the primary reason to bring the suit. Yet ownership of
     [Pacific, 111 U.S.] at 522.                                   the system was settled by the court order and agreement
                                                                   of the parties twenty-eight years ago. Were this court to
     Even though there was no diversity, the Court relied on       revisit the matter in the absence of a clear Rule 60(B)(5)
  the underlying suit as the basis for jurisdiction and            [sic] mandate, it would throw open the courthouse door
  allowed the independent action to proceed. The                   to challenge any order of a court at any time.
  Government is therefore wrong to suggest that an
  independent action brought in the same court as the            (J.A. at 82.) The district court then noted that precedent from
  original lawsuit requires an independent basis for             the Seventh Circuit existed to support the conclusion that
  jurisdiction.                                                  jurisdiction does not exist over a consent judgment where the
                                                                 grounds for federal jurisdiction have been abrogated. Quoting
Beggerly, 524 U.S. at 45-46.                                     Evans v. City of Chicago, 10 F.3d 474, 481 (7th Cir. 1993),
                                                                 the district court opined that "‘principles of respect for a
  The Court then noted that even though the government was       coordinate sovereign (and in some cases the eleventh
wrong in suggesting that federal jurisdiction was no longer      amendment) mean that federal courts should refrain from
present because diversity jurisdiction no longer existed         adjudicating claims under state law, whether raised directly or
among the parties, "[t]his is not to say, however, that the      whether used as the springboards for other theories.’" (J.A.
requirements for a meritorious independent action have been      at 82.) The court found that the grounds for federal subject
met here." Beggerly, 524 U.S. at 46 (emphasis added). The        matter jurisdiction had "vanished" in this case, reasoning that
Court found that "[i]ndependent actions must, if Rule 60(b) is   "[a]part from the 1972 consent judgment there is neither
to be interpreted as a coherent whole, be reserved for those     diversity nor federal question jurisdiction. What remains is
cases of ‘injustices which, in certain instances, are deemed     a local disagreement that on the face of the pleadings must
sufficiently gross to demand a departure’ from rigid             turn to state law for succor." (J.A. at 82.) Relying on
adherence to the doctrine of res judicata." Id. (citing Hazel-   Pennhurst State School & Hospital v. Halderman, 465 U.S.
    &KDUWHU7RZQVKLSRI0XVNHJRQ                 1R      1R             &KDUWHU7RZQVKLSRI0XVNHJRQ         
      Y&LW\RI0XVNHJRQ                                                                             Y&LW\RI0XVNHJRQ

89 (1984), the court concluded that it could not interfere with     in the nature of review, had been abolished. The revision
what was a purely local disagreement between two state              made equally clear, however, that one of the old forms, i.e.,
bodies.                                                             the ‘independent action,’ still survived." United States v.
                                                                    Beggerly, 524 U.S. 38, 45 (1998) (footnote omitted). The
  B. Rule 60(b) and the Relevant Jurisprudence                      Advisory Committee notes illustrate the survival of the
                                                                    "independent action" in the 1946 amendment. See id.
  "‘The general purpose of Rule 60(b) . . . is to strike a proper   Specifically, the Advisory Committee notes state that "‘[i]f
balance between the conflicting principles that litigation must     the right to make a motion is lost by the expiration of the time
be brought to an end and that justice must be done.’" Coltec        limits fixed in these rules, the only other procedural remedy
Indus., Inc. v. Hobgood, 280 F.3d 262, 271 (3d Cir. 2002)           is by a new or independent action to set aside a judgment
(quoting Boughner v. Sec’y of Health, Educ. & Welfare, 572          upon those principles which have heretofore been applied in
F.2d 976, 977 (3d Cir. 1978)). Rule 60(b) provides in               such an action.’" See id. (quoting Advisory Committee’s
relevant part:                                                      Notes on 1946 Amt. to Fed. Rule Civ. P. 60).
  On motion and upon such terms as are just, the court may            The Beggerly Court further expounded on the "independent
  relieve a party or a party’s legal representative from a          action," as continued to be permitted under the 1946 amended
  final judgment, order, or proceeding for the following            rule, by relying on the case of Pacific Railroad of Missouri v.
  reasons: . . . (5) the judgment has been satisfied, released,     Missouri Pacific Railway Co., 111 U.S. 505 (1884), which
  or discharged, or a prior judgment upon which it is based         the Advisory Committee cited as an example of such a cause.
  has been reversed or otherwise vacated, or it is no longer        See Beggerly, 524 U.S. at 45 & n.3. The Beggerly Court
  equitable that the judgment should have prospective               opined:
  application . . . . The motion shall be made within a
  reasonable time, and for reasons (1), (2), and (3), not             One case that exemplifies the category [of independent
  more than one year after the judgment, order, or                    action] is Pacific R.R. of Mo. v. Missouri Pacific R. Co.,
  proceeding was entered or taken. A motion under this                111 U.S. 505 (1884).
  subsection (b) does not affect the finality of judgment or
  suspend its operation. This rule does not limit the power              In Pacific the underlying suit had resulted in a decree
  of a court to entertain an independent action to relieve a          foreclosing a mortgage on railroad property and ordering
  party from judgment, order, or proceeding . . . . Writs of          its sale. This Court enforced the decree and shortly
  coram nobis, coram vobis, audita querela, and bills of              thereafter the railroad company whose property had been
  review and bills in the nature of a bill of review, are             foreclosed filed a bill to impeach for fraud the
  abolished, and the procedure for obtaining any relief               foreclosure decree that had been affirmed. The bill
  from a judgment shall be by motion as prescribed in                 alleged that the plaintiff in the underlying suit had
  these rules or by an independent action.                            conspired with the attorney and directors of the plaintiff
                                                                      in the subsequent suit to ensure that the property would
FED. R. CIV. P. 60(b). The 1946 amendment to the Rule (as             be forfeited. The plaintiff in the subsequent suit was a
the language currently reads) "made clear that nearly all of the      Missouri corporation, and it named several Missouri
old forms of obtaining relief from a judgment, i.e., coram            citizens as defendants in its bill seeking relief from the
nobis, coram vobism, audita querela, bills of review, and bills       prior judgment.